Citation Nr: 0818095	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-43 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1944.   The appellant is the veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

To the extent the appellant has asserted that VA treatment 
may have resulted in the death of the veteran, the matter of 
additional disability or death resulting therefrom pursuant 
to the provisions of 38 U.S.C.A. § 1151 is referred to the RO 
for appropriate action.  

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) and 38 
C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for chronic anxiety (30 percent) and traumatic 
arthritis of the right ankle (10 percent).

2. The veteran's death certificate reflects that he died in 
April 2003 at the age of 83, and that the immediate cause of 
death was multi-organ failure, due to, or as a consequence 
of, a ruptured thoracoabdominal aneurysm. 

3.  The veteran did not exhibit an aneurysm in service or 
within the first post service year, and it is not shown to be 
otherwise related to active service.

4.  A preponderance of the evidence is against a finding that 
the veteran's service connected disabilities either caused or 
contributed substantially or materially to his death.
CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).

2.  The criteria for basic eligibility for DEA under Chapter 
35 are not met. 38 U.S.C.A. § 3500 et seq. (West 2002); 38 
C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated June 2003 and June 2005, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the appellant of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claims. 

The Board notes that fully satisfactory notice was not 
delivered until after the claims were originally adjudicated. 
 However, the RO subsequently readjudicated the claims based 
on all the evidence in September 2005.  The appellant was 
able to participate effectively in the processing of her 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
In correspondence dated August 2003, the appellant indicated 
that the veteran had been treated at Berlin (Wisconsin) 
Memorial Hospital for unidentified reasons.  Those records 
have not been associated with the claims folder.  However, 
while VA does have a duty to assist claimants in obtaining 
private records that are "pertinent and specific to the 
claim," see White v. Derwinski, 1 Vet.App. 519, 521 (1991), 
there is no evidence to suggest that the records of the 
veteran's treatment at Berlin Memorial Hospital would be 
determinative of the issues on appeal.  The record indicates 
that the veteran was treated for myocardial infarction at 
Berlin Memorial Hospital in 1987, and that he relocated from 
that area in the early 1990s.  There is no evidence that the 
identified records are pertinent to the veteran's treatment 
for thoracoabdominal aneurysm, and, in fact, the appellant 
indicated in September 2005 that she had no further evidence 
to submit.  Thus, in the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board also declines to obtain a medical nexus opinion 
with respect to the claim for service connection for the 
cause of the veteran's death.  No probative evidence has been 
presented to indicate that the veteran's ruptured 
thoracoabdominal aneurysm is directly related to service or 
that a service-connected disability contributed substantially 
and materially to his death.  Thus, any opinion relating the 
veteran's cause of death to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The Board is satisfied that the duties to notify and 
assist have been met.

Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Analysis

The veteran died on April [redacted], 2003 at the age of 83 years.  
His death certificate reflects that the immediate cause of 
death was multi-organ failure, due to, or as a consequence 
of, a ruptured thoracoabdominal aneurysm.  During his 
lifetime, the veteran was service-connected for chronic 
anxiety disorder, with a disability evaluation of 30 percent, 
and traumatic arthritis of the right ankle, with a disability 
evaluation of 10 percent.  

The appellant has asserted that the veteran's chronic anxiety 
disorder was the cause of his thoracoabdominal aneurysm, or, 
alternatively, that VA's prescription of both aspirin and 
ibuprofen for service-connected arthritis caused 
gastrointestinal damage that led to the development of the 
veteran's aneurysm.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's service-
connected anxiety disorder contributed substantially or 
materially to the veteran's death; that it combined to cause 
death; or that it aided or lent assistance to the production 
of death.  Chronic anxiety disorder was not noted as a 
contributing factor on the veteran's death certificate.  
Although the veteran had received intermittent VA treatment 
for anxiety over the years, none of his treatment providers 
have suggested that the veteran's anxiety could have 
contributed to the formation of an aneurysm or other organic 
pathology.  Absent any medical evidence tending to show that 
chronic anxiety disorder contributed substantially and 
materially to the veteran's death, service connection for the 
cause of his death is not warranted.

The record does not support the claim that medication taken 
for the service-connected arthritis caused or contributed to 
the veteran's demise.  This is not shown in the clinical 
record and the only support for this theory consists of 
information from the internet citing to complications from 
taking ibuprofen, which include stomach upset, pain, cramps 
and even ulcers and kidney failure.  There is no indication 
that aneurysms may develop (or that they did so in the 
veteran's case) from intake of ibuprofen or other medication 
for service-connected arthritis.  

The Board acknowledges the appellant's assertions that the 
veteran's service-connected disability contributed 
substantially and materially to his death.  However, she has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
In sum, the Board finds that the probative evidence of record 
does not show that the veteran's cause of death, multi-organ 
failure as due to thoracoabdominal aneurysm, is causally 
related to a service-connected disability or other disability 
that is related to service.  As the preponderance of the 
evidence is against her claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).  
Therefore, the claim must be denied. 

With regard to the appellant's DEA claim, such benefits may 
be paid to a child or surviving spouse of a veteran who had a 
permanent total service connected disability at the time of 
death or if the veteran died from a service connected 
disability.  38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.  
In this case, the veteran did not have a permanent and total 
service-connected disability at the time of his death, and as 
decided above, the cause of the veteran's death is not 
service connected.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for DEA, 
and therefore her claim for entitlement to DEA must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(claim denied in absence of legal merit).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


